Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered May 25, 1999, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his motion for a mistrial. Any prejudice to the defendant that might have resulted when a detective testified that he brought the defendant “back to Rikers Island” after the lineup was alleviated by the trial court’s curative instructions (see People v Santiago, 52 NY2d 865; People v Young, 48 NY2d 995). Smith, J.P., Friedmann, H. Miller and Cozier, JJ., concur.